Citation Nr: 1715080	
Decision Date: 05/05/17    Archive Date: 05/11/17

DOCKET NO.  12-03 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1. Entitlement to service connection for a bilateral hip disability.

2. Entitlement to a disability rating in excess of 20 percent for the herniated nucleus pulposus L4-5 (back disability) prior to November 29, 2012.

3. Entitlement to a disability rating in excess of 40 percent for the back disability from November 29, 2012.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Grace J. Suh, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1981 to April 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2004 and November 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.  Subsequently, in a January 2015 rating decision, the RO increased the disability rating for the back disability to 40 percent from November 29, 2012.  See AB v. Brown, 6 Vet. App. 35 (1993) (holding that a claim remains in controversy where less than the maximum available benefit has been awarded).

In November 2012, the Veteran testified before the undersigned Veterans' Law Judge (VLJ) at a Board videoconference hearing; a transcript of which has been associated with the claims file.

In September 2013, the Board remanded this matter for further evidentiary development prior to the adjudication of the claims. 

The issue of service connection for left great toe has been raised by the record in a June 2010 Statement in Support of Claim, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  
38 C.F.R. § 19.9(b) (2016). 

The issue of service connection for a bilateral hip disability is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1. A disability rating less than 40 percent for the back disability from December 4, 2007 to November 29, 2012 would not be equitable. 

2. The most probative evidence of record shows the back disability does not more nearly approximate a 50 percent disability rating or a rating in excess thereof from November 29, 2012. 


CONCLUSIONS OF LAW

1. The criteria for a 40 percent disability rating, but no higher, from December 4, 2007 to November 28, 2012 have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321(b)(1), 4.1, 4.3, 4.7, 4.27, 4.40, 4.45, 4.59, 4.71(a), Diagnostic Code 5243 (2016).

2. The criteria for a disability rating in excess of 40 percent for the back disability from November 29, 2012 have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107; 38 C.F.R. §§ 3.102, 3.321(b)(1), 4.1, 4.3, 4.7, 4.27, 4.40, 4.45, 4.59, 4.71(a), Diagnostic Code 5243.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Board recognizes the VA has a duty to notify and assist the Veteran in the development of his claims.  See 38 U.S.C.A. §§ 5100, 5101, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that when a veteran fails to raise procedural arguments, the Board is not required to search the record and address them).  

Proper notice must inform a veteran as to what evidence is required to substantiate the claim, the respective responsibilities of the VA and the veteran, as well as notice that a disability rating and an effective date for the award of benefits will be assigned if the claim is granted.  See 38 C.F.R. § 3.159(b)(1); Dingess/Hartman v. Nicholson, 19 Vet. App.  473, 489 (2006); see alsoVazquez-Flores v. Shinseki, 
580 F.3d 1270, 1277-78 (Fed. Cir. 2009) (holding that for purposes of an increased rating claim a veteran specific notice is not required).  Here, the duty to notify was satisfied by May 2008 and September 2008 letters, which were issued prior to the initial adjudication of the claims on appeal.

In terms of the VA's duty to assist, prior to the November 2012 Board videoconference hearing, the Veteran was afforded VA examinations in October 2007, October 2008, and October 2010 in connection with his back disability.  See October 2007 VA Examination Report; October 2008 VA Examination Report; October 2010 VA Examination Report.  

At the November 2012 hearing, the Veteran testified that his back disability had worsened since the October 2010 VA examination.  Id. at 13.  Consequently, the Board remanded this matter in September 2013 for another VA examination.  See September 2013 Board Decision.  

In accordance with the Board's remand directives, the Veteran was afforded a VA examination in August 2014.  See August 2014 VA Examination Report; see also Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that a Court or Board remand confers upon a veteran the right to substantial, but not strict, compliance with that order).  Less than a year later, he was afforded another VA examination in April 2016.  See April 2016 VA Examination Report.

In light of the decision herein, the Board finds that each of the VA examinations assessing the Veteran's back disability are sufficient for engaging in an informed evaluation of the disability throughout the appeal period.  See Barr v. Nicholson, 
21 Vet. App. 303, 311-12 (2007) (holding that when the VA undertakes an examination, it must ensure the examination is adequate).  Moreover, neither the Veteran nor his representative has asserted the VA examinations are inadequate.  See Sickles v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011).  

As noted above, the Veteran was afforded a Board videoconference hearing in November 2012.  The Board finds the November 2012 hearing complied with the requirements set forth in 38 C.F.R. § 3.103(c)(2) (2016).  See Bryant v. Shinseki, 
23 Vet. App. 488, 497 (2010) (holding that the judge who chairs a Board hearing must fully explain the issues and suggest submission of evidence that may have been overlooked).  Furthermore, neither the Veteran nor his representative has asserted the VLJ failed to comply with 38 C.F.R. § 3.103(c)(2).  

II. Laws and Regulations 

Disability evaluations are governed by the criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), wherein separate diagnostic codes (DCs) identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.27.  

Ratings for service-connected disabilities are determined by comparing a veteran's symptoms with the criteria listed in the Rating Schedule, which is based upon the average impairment of earning capacity resulting from service-connected disabilities and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  As a result, the percentage ratings specified are generally considered adequate to compensate for the impairment of earning capacity proportionate to the severity of the disability.  38 C.F.R. § 4.1.

With respect to musculoskeletal disabilities, including spinal disabilities, 38 C.F.R. § 4.40 recognizes the primary concern is the inability to perform the normal working movements of the body with normal excursion, strength, speed coordination, or endurance.  In that regard, a part that becomes painful on use must be regarded as disabled.  38 C.F.R §§ 4.40, 4.59.  

When evaluating spinal disabilities on the basis of limitation of motion, in addition to the relevant rating criteria, the VA must also consider factors such as: more or less movement than normal; weakened movement; excess fatigability; incoordination; and pain on movement, swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Instability of station, disturbance of locomotion, and interference with sitting, standing and weight-bearing are related considerations as well.  38 C.F.R. § 4.45.

In reference to pain, the Mitchell Court has clarified that "functional loss caused by pain is to be rated at the same level as if the functional loss were caused by some other factor (e.g., deformity, adhesion, atrophy, [or] tendon-tie-up [sic]) that actually limited motion."  Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  However, the Mitchell Court cautioned that pain itself does not rise to the level of functional loss as contemplated by the applicable VA regulations.  Id.  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id.

In this instance, the applicable DC is DC 5243.  DC 5243 may be rated under the General Rating Formula for Diseases and Injuries of the Spine or the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25 (2016).  38 C.F.R. § 4.71a, The Spine, General Rating Formula for Diseases and Injuries of the Spine, DC 5243, Note (6).  As there is no evidence of record establishing incapacitating episodes having at least a total duration of one week, but there is evidence demonstrating compensable limitation of motion, the General Rating Formula for Diseases and Injuries of the Spine is more advantageous to the Veteran.

Under the General Rating Formula for Diseases and Injuries of the Spine, a 10 percent disability rating is warranted if there is forward flexion of the thoracolumbar spine greater than 60 degrees but not 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not 40 degrees; or, the combined range of motion (ROM) of the thoracolumbar spine is greater than 120 degrees but not 235 degrees; or, the combined ROM of the cervical spine is greater than 170 degrees but not 335 degrees; or, there is muscle spasm, guarding, or localized tenderness not resulting in an abnormal gait or abnormal spinal contour.  See 
38 C.F.R. § 4.71a.  

A 20 percent disability rating is warranted if there is forward flexion of the thoracolumbar spine greater than 30 degrees, but not 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not 30 degrees; or, the combined ROM of the thoracolumbar spine is not greater than 120 degrees; or, the combined ROM of the cervical spine is not greater than 170 degrees; or, there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 40 percent disability rating is warranted if there is unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine of 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  

A 50 percent disability rating is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent disability rating is warranted if there is unfavorable ankylosis of the entire spine.  

When a question arises as to which two disability evaluations applies under a particular DC, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating is to be assigned.  Id.  Any reasonable doubt regarding the degree of disability is resolved in the veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§§ 3.102, 4.3.

Consideration must also be given to increased evaluations under other potentially applicable DCs.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2016); see also Esteban v. Brown, 6 Vet. App. 259, 262 (1994) (holding that the critical element is that none of the symptomatology for any one of the conditions is duplicative of or overlapping with the other conditions). 

As in this instance, where an increase in the rating assigned is at issue, the primary concern is the veteran's present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994); cf. Fenderson v. West, 12 Vet. App. 119 (1999).  In such cases, if factually ascertainable, the effective date assigned may be up to one year prior to the date the application for increase was received.  38 U.S.C.A. § 5110 (West 2014).  To that end, in considering the evidence, it is possible for a veteran to be awarded separate percentage evaluations for distinct periods based on the facts of the case; this concept is known as the "staging" of ratings.  Fenderson, 12 Vet. App. 119, 126-27 (1999); see also Hart v. Mansfield, 21 Vet. App. 505, 510 (2007) (holding that the Board must consider the application of staged ratings in determining the present level of a disability for any increase rating claim).

III. Analysis

Initially, the Veteran asserted that he should be granted a disability rating in excess of 20 percent for his back disability.  See December 2008 Notice of Disagreement (NOD).  Following the January 2015 rating decision, the Veteran maintains his contention that he should be granted a disability rating in excess of 20 percent prior to November 29, 2012, and now contends that he should be granted a disability rating in excess of 40 percent from November 29, 2012.  See January 2015 Rating Decision; March 2017 Appellant's Post-Remand Brief; see also AB, supra.  In particular, at the November 2012 Board videoconference hearing, the Veteran testified that his back disability has worsened since his last VA examination in October 2010.  See November 2012 Hearing Transcript at 13.  

At the November 2012 hearing, the Veteran described that he can no longer sit or stand for an extended period of time nor bend down low due to his back.  Id. at 5, 14-15.  As a result, he cannot take long drives nor do daily chores like mowing the lawn or carry groceries.  Additionally, he experiences stiffness in his back, which is worse during the winter.  Id. at 15.  He recalled two occasions where he could not get out of bed because it was too painful.  Id. at 16.  However, on neither occasion was the Veteran bedridden for a period of a week or more.  

Previously, the Veteran claimed an increased disability rating was warranted because of the medication he is taking, for the time out of work, and the lifestyle limitations brought on by the back disability.  See December 2008 NOD.

The Board acknowledges the Veteran is competent to provide evidence regarding the symptoms he exhibits.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007).  To that extent, the Board finds the Veteran's lay statements regarding the symptoms of his back disability competent and credible.  

However, the Board is unable to accord the Veteran's lay statements any probative weight because it does not address his symptomatology in terms of the rating criteria described in 38 C.F.R. § 4.71a, The Spine, General Rating Formula for Diseases and Injuries of the Spine.  In that respect, the Veteran is not competent to render a medical diagnosis or opinion on such complex medical questions as ROM, unfavorable or favorable ankylosis, etc.  See Jones v. West, 12 Vet. App. 460, 465 (1999) (holding that only those with specialized medical knowledge, training, or experience are competent to render a medical diagnosis).  In that regard, the competent evidence of record are the five VA examinations the Veteran has been afforded since September 2004, the date of his initial claim for service connection.

Even though the more recent VA examinations more appropriately capture the current level of the Veteran's disability, since these claims stem from the Veteran's disagreement with the November 2008 rating decision, the Board will first address the October 2007, October 2008, and October 2010 VA examinations.  See November 2008 Rating Decision; December 2008 NOD.  

Following the October 2007 examination, the VA examiner indicated the Veteran had forward flexion of 60 degrees (normal forward flexion is 90 degrees); extension of 20 degrees (normal extension is 30 degrees); lateral flexion to the left of 15 degrees (normal lateral flexion is 30 degrees each side); lateral flexion to the right of 10 degrees; rotation to the left of 30 degrees (normal rotation is 30 degrees each side); and rotation to the right of 20 degrees.  See October 2007 VA Examination Report; see also 38 C.F.R. § 4.71a, Plate V, Range of Motion of Cervical and Thoracolumbar Spine, Thoracolumbar Spine.  Further, the VA examiner indicated the Veteran had lordosis flattening with forward flexion, but no further entering the curve, some bilateral paraspinal spasms, and some tenderness to deep pressure.  See October 2007 VA Examination Report.  Even though the VA examiner noted the Veteran's gait was mild left antalgic, his gait was not specifically attributed to the muscle spasms.

One year later, following the October 2008 examination, the VA examiner indicated the Veteran had forward flexion of 60 degrees; extension of 25 degree; lateral flexion to the left of 25 degrees; lateral flexion to the right of 25 degrees; rotation to the left of 20 degrees; and rotation to the right of 20 degrees.  See October 2008 VA Examination Report.  Further, the VA examiner indicated he had loss of normal lordosis, tenderness to palpation over the spinous processes in the L2 through L5 region and in the paraspinal muscles, and moderate spasms in the same region bilaterally.  Again, while the VA examiner noted the Veteran walked with a limp, his gait was not specifically attributed to the muscle spasms.

Two years later, at the October 2010 VA examination, the Veteran reported that he experienced constant back pain and had stiffness in his back, particularly in the mornings.  See October 2010 VA Examination Report.  He stated he noticed some decreased motion in his back throughout the day.  He relayed that he has back spasms once or twice a month.  Further, he reported that he walks with a cane to protect his back, and could walk about 100 meters before he needs to sit down due to pain.

Following examination, the VA examiner indicated the Veteran had forward flexion of 45 degrees, but noted evidence of pain with forward flexion; extension of 10 degrees; lateral flexion to the left of 10 degrees; lateral flexion to the right of 15 degrees, but noted pain on the left side coinciding with tilting to the right; rotation to the left of 30 degrees; and rotation to the right of 30 degrees.  Even with repetition, the VA examiner noted there was no change in his ROM.  Further, the VA examiner indicated the Veteran had flat lordosis, a slight decreased dorsal kyphosis, but no paraspinal muscular spasms or any scoliosis.

Neither the October 2007, October 2008, nor October 2010 VA examinations determined the Veteran had unfavorable ankylosis of the cervical spine, forward flexion of 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  See October 2007 VA Examination Report; October 2008 VA Examination Report; October 2010 VA Examination Report.  At best, the findings of these VA examinations more nearly approximated the 20 percent disability rating because he demonstrated muscle spasms and abnormal gait at the October 2007 and October 2008 VA examinations despite the fact neither examination is clear as to whether his abnormal gait is attributable to the muscle spasms.  

However, the Board is mindful of the Correia v. McDonald decision.  Correia v. McDonald, 28 Vet. App. 158, 170 (2016).  In interpreting 38 C.F.R. § 4.59, the Court held that an adequate VA examination of the joints must, whenever possible, record the results of ROM testing for pain on both active and passive motion, weight-bearing and nonweight-bearing, as well as functional loss during flare-ups. The Board notes neither the October 2007, October 2008, nor October 2010 VA examinations comply with Correia.  

Although the October 2007, October 2008, and October 2010 VA examinations were conducted well prior to the Correia decision, and but for the same they are adequate VA examinations, post-Correia they are inadequate to adjudicate the claims based on ROM.  Due to the passage of time, there is no practicable method to obtain an adequate VA examination.  Therefore, the Board finds it is only equitable to grant a disability rating of 40 percent, but no higher, from December 4, 2007.  A higher disability rating is not warranted because disability ratings in excess of 40 percent are not measured by ROM, but rather the presence of unfavorable ankylosis, which was not disclosed in any VA examination.  

With regard to the effective date, while the October 2007 VA examination served as the basis for the initial 20 percent disability rating granted in the October 2007 Rating Decision, the Veteran did not file a timely Notice of Disagreement (NOD) with that decision.  As a result, the Board is unable to award an effective date relating back to the original claim date.  

Since this appeal is properly before the Board via the timely December 2008 NOD with the November 2008 Rating Decision, the earliest effective date the Board is able to grant is up to one year prior to the date the application for increase was received.  38 U.S.C.A. § 5110(b)(3).  Here, the Veteran did not file an application for increase, but rather in response to the RO's November 2008 Rating Decision he filed his December 2008 NOD.  Therefore, the Board has granted the earliest possible effective date for the increased disability rating; one year prior to the December 2008 NOD.

Next, the Board turns to the Veteran's November 2012 assertion that his back disability has deteriorated even further since his October 2010 VA examination.  See November 2012 Hearing Transcript at 13.  

After the November 2012 hearing, the Veteran was afforded a VA examination in August 2014.  See August 2014 VA Examination Report.  At that time, he demonstrated forward flexion of 40 degrees; extension of 10 degrees; lateral flexion to the left of 20 degrees; lateral flexion to the right of 20 degrees; rotation to the left of 20 degrees; and rotation to the right of 20 degrees.  With each ROM test, the VA examiner noted there was objective evidence of painful motion.  However, even with repetition, the VA examiner indicated there was no change in the Veteran's ROM.  The VA examiner determined there was no ankylosis of the spine, no muscle spasms of the thoracolumbar spine resulting in an abnormal gait or abnormal spinal contour or otherwise, and while there was guarding of the thoracolumbar spine, it did not result in an abnormal gait or abnormal spinal contour.  Further, while the VA examiner found the Veteran had IVDS, the VA examiner noted he did not have any incapacitating episodes over the 12 months.

The Veteran was afforded yet another VA examination in April 2016.  See April 2016 VA Examination Report.  At that time, he demonstrated forward flexion of 75 degrees; extension of 25 degrees; lateral flexion to the left of 25 degrees; lateral flexion to the right of 30 degrees; rotation to the left of 30 degrees; and rotation to the right of 30 degrees.  While the Veteran exhibited pain with forward flexion, the VA examiner concluded there was no functional loss as a result of pain.  Even with repetition, the VA examiner noted there was no change in his ROM.  The VA examiner determined there was no ankylosis of the spine, no muscle spasms of the thoracolumbar spine resulting in an abnormal gait or abnormal spinal contour or otherwise, and no guarding of the thoracolumbar spine resulting in an abnormal gait or abnormal spinal contour or otherwise.  Further, this VA examiner found the Veteran did not have IVDS.

The Veteran's contention that his back disability has worsened since October 2010 is not borne out by the aforementioned evidence.  See November 2012 Hearing Transcript at 13; see also October 2010 VA Examination Report; August 2014 VA Examination Report; April 2016 VA Examination Report.  Significantly, neither the August 2014 nor April 2016 VA examiner determined the Veteran had unfavorable ankylosis of the cervical spine, forward flexion of 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  Rather, the August 2014 VA examination indicates the Veteran's symptoms at best more nearly approximate the 20 percent disability rating because he demonstrated forward flexion greater than 30 degrees but not greater than 60 degrees.  See August 2014 VA Examination Report; cf. March 2010 Primary Care Progress Note (noted flexion of 90 degrees).  Notably, there is no other competent evidence of record evincing his back disability more nearly approximates a 40 percent disability rating or in excess thereof.  

As a further matter, the April 2016 VA examination suggests his symptoms may actually more nearly approximate a 10 percent disability rating because he demonstrated forward flexion of 75 degrees, a combine ROM of 215 degrees, and the VA examiner determined there was no muscle spasm or guarding.  See April 2016 VA Examination Report.  Regardless, the Board will not disturb the 40 percent disability rating assigned by the RO from November 29, 2012.  

As disability ratings in excess of 40 percent are not measured by ROM, but rather the presence of unfavorable ankylosis, the Board need not address whether the August 2014 and April 2016 VA examinations comply with the Correia mandate.  Correia, supra.  

Although the Board has thoroughly appraised the relevant evidence of record and considered the applicability of staged ratings, the evidence of record does not justify a staged rating during the pendency of this appeal.  See Hart, supra.  

For the above reasons, the Board finds the preponderance of the evidence is in favor of a 40 percent disability rating, but no higher, from December 4, 2007 to November 29, 2012 for the Veteran's back disability.  However, the Board finds the preponderance of the evidence is against his claim for an increased disability rating in excess of 40 percent from November 29, 2012.  As it pertains to the denial, even though the Board has considered the applicability of the benefit of the doubt doctrine, it is not applicable because the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Fagan v. Shinseki, 573 F.3d 1282, 1287 (2009).  

Consideration of an increased disability rating under other potentially applicable DCs associated with the Veteran's back disability would violate the prohibition against pyramiding in 38 C.F.R. § 4.14 (2016) as the symptomatology for any one of the conditions is duplicative of or overlapping with the other conditions.  See Schafrath, supra; see also Esteban, supra; see also Bethea v. Shinseki, No. 10-0262, 2011 WL 5554901 (Vet. App. November 16, 2011) (holding that multiple diagnoses alone do not entitle a veteran to the assignment of separate disability ratings).  In particular, although the medical evidence of record indicates the Veteran has been diagnosed with spondylosis of the L4-5 following an October 2004 x-ray examination, an increased disability rating under DC 5003 for degenerative arthritis is impermissible because he has been assigned compensable rating on the basis of limitation of motion under DC 5243.  See March 2005 VA Consult/Physical Therapy; see also 38 C.F.R. § 4.71a.

Next, the Board finds the issue of referral for extraschedular consideration has been reasonably raised by the Veteran.  See Yancy v. McDonald, 27 Vet. App. 484, 495 (2016) citing Dingess v. Nicholson, 19 Vet. App. 473, 499 (2006), aff'd, 226 Fed. Appx. 1004 (Fed. Cir. 2007) (holding that referral for extraschedular consideration may be raised expressly or reasonably raised by the record).  While the Board is cognizant of the fact that while such referral may be based on the collective impact of a veteran's service-connected disabilities, the simple fact of having multiple service-connected disabilities does not trigger referral for extraschedular consideration much less the Board's duty to consider the same.  See Yancy, 27 Vet. App. at 495-96 (holding the Board must consider any combined effects resulting from all of a veteran's service-connected disabilities insofar as they impact the disability picture of the disabilities on appeal) (citing Johnson v. McDonald, 762 F.3d 1362, 1365 (Fed. Cir. 2014)).

In the context of referral for extraschedular consideration, the Board must assess whether referral is appropriate in accordance with Thun.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom., Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009); see also 38 C.F.R. § 3.321(b)(1).  In Thun, the Court held the threshold consideration for referral is whether the rating criteria reasonably describe the veteran's disability level and symptomatology.  Thun, 22 Vet. App. at 115.  
 
If the rating criteria do not reasonably describe the veteran's disability level and symptomatology, the Board must then determine whether the Veteran's exceptional disability picture exhibits other related factors such as marked interference with employment or frequent hospitalization.  Id. at 115-16; see also 38 C.F.R. 
§ 3.321(b)(1).  If such factors are present, then the case must be referred for extraschedular consideration.  Thun, 22 Vet. App. at 116.

In this instance, the Veteran asserts his back disability requires him to take medication, take time out of work, and limits his lifestyle.  See December 2008 Notice of Disagreement (NOD).  More specifically, he states he can no longer sit or stand for extended periods of time, bend down low, nor do daily chores because his back disability limits these activities.  See November 2012 Hearing Transcript at 5, 14-15.  Additionally, he experiences stiffness in his back and pain. Id. at 15-16. 

At the outset, the Board notes the difficulties recounted by the Veteran regarding the impact on his lifestyle are not appropriate considerations for VA compensation purposes as it is intended to compensate for the impairment of earning capacity proportionate to the severity of the disability.  See 38 C.F.R. § 4.1.  

With respect his inability to sit or stand for extended periods of time, inability to bend down low, and the stiffness and pain he experiences, the Board notes these are precisely the types of symptoms the rating criteria for musculoskeletal disabilities contemplate in order to determine the severity of a veteran's disability.  See 
38 C.F.R. §§ 4.40, 4.45, 4.59.  More specifically, the inability to sit or stand for an extended period of time is explicitly contemplated by 38 C.F.R. §§ 4.45, which provide that instability of station, disturbance of locomotion, and interference with sitting, standing and weight-bearing are related considerations when evaluating limitation of motion.  The inability to bend down low is measured in terms extension, while stiffness is evaluated by the presence of ankylosis and more generally by limitation of motion.  See 38 C.F.R. § 4.71a, The Spine, General Rating Formula for Diseases and Injuries of the Spine; see also Dinsay v. Brown, 
9 Vet. App. 79, 81 (1996) (noting that ankylosis is stiffening or fixation of a joint as the result of a disease process).  Pain on movement is clearly incorporated among the factors to be considered in 38 C.F.R. § 4.45, and has been given due consideration.  See DeLuca, supra.; Mitchell, supra.

While the Veteran additionally asserts that he has had to use his annual and sick leave take time off from work, there is no evidence of record establishing an exceptional impairment of earning capacity beyond what the rating criteria is meant to capture.  See April 2005 Statement in Support of Claim; see also 38 C.F.R. § 4.1.  Although the Veteran's continued use of medication is not explicitly considered by the rating criteria, the pain that necessitates such medication is sufficiently addressed by the rating criteria.  See September 2009 Statement in Support of Claim; see also 38 C.F.R. §§ 4.40, 4.45, 4.59.  Therefore, the Board finds the rating criteria reasonably describe the Veteran's disability level and symptomatology, and the Board need not continue in its Thun analysis.  See Thun, supra.  Accordingly, referral for extraschedular consideration is not warranted.  

Finally, as a claim for total disability rating based on individual unemployability (TDIU) due to a service-connected disability is part and parcel of every initial rating claim, the Board must consider whether a claim for TDIU has been raised.  See Rice v. Shinseki, 22 Vet. App. 447, 454-55 (2009).  Such a claim may be raised expressly or reasonably raised by the record.   Id. at 453.  After a careful review of the evidence of record the Board finds the evidence does not suggest the Veteran is unable to maintain substantially gainful employment due to service-connected disabilities.  Therefore, a request for TDIU has neither been expressly nor reasonably raised by the record.  See 38 C.F.R. § 4.16(a).


ORDER

A disability rating of 40 percent, but no higher, for the back disability from December 4, 2007 to November 29, 2012 is granted.

A disability rating in excess of 40 percent for the back disability from November 29, 2012 is denied.


REMAND

The Veteran contends that his bilateral hip disability is secondary to his service-connected left foot and back disabilities.  See September 2004 Statement in Support of Claim.  

At the outset, the Board notes the Veteran has been service connected for various disabilities affecting the left foot, left knee, left lower extremity, right ankle, right knee, and right lower extremity.  See February 2016 Rating Codesheet.

At the November 2012 hearing, the Veteran informed the Board that he was never afforded a VA examination in connection with this claim.  As result, in September 2013, the Board remanded this claim and requested the RO schedule him for a VA examination.  See September 2013 Board Decision.  

Pursuant to the remand directives, the Veteran was afforded a VA examination in August 2014.  See August 2014 VA Examination Report.  A review of the ensuing August 2014 VA Examination Report reveals that while the VA examiner initially indicated a diagnosis of mild degenerative arthritis only for the left hip, in the body of the medical opinion the VA examiner additionally noted an x-ray of the right hip showed milar joint space narrowing.  

The VA examiner went on to provide an opinion and rationale with respect to hip joint disorder/degenerative joint space generally.  Even though the VA examiner discussed whether the claimed bilateral hip disability was related to his service connected left foot and back disabilities, the VA examiner did not offer an opinion or rationale regarding whether it was at least as likely as not either condition aggravated his either hip disability.  Also, the VA examiner did not offer an opinion or rationale regarding whether either hip disability was caused by or otherwise related to the Veteran's service.  As such, the Board cannot rely on the August 2014 VA examination report to adjudicate this claim.  See El-Amin v. Shinseki, 26 Vet. App. 136, 140 (2013) (holding that when adjudicating a secondary service connection issue, it is clear error for the Board to rely on an opinion that addressed only causation).  Consequently, a remand is required for an addendum opinion. 

Further, a review of the medical evidence of record suggests the Veteran has an altered gait.  Following an October 2008 VA examination, the VA examiner advised the Veteran walked with a limp, noting he was able to heel walk but unable to toe walk due to his service-connected left foot disability.  See October 2008 VA Examination Report.  Later, in August 2009, a VA attending podiatrist noted the Veteran had a gait disturbance, "which may be responsible for his left knee, hip and back pathologies."  See August 2009 VA Podiatry Attending Note.  Subsequently, in October 2010, a VA examiner noted the Veteran used a cane in his right hand and appeared to be protecting his left lower extremity.  See October 2010 VA Examination Report.  With respect to his gait, the VA examiner indicated it was slightly left antalgic.  Without the cane, the VA examiner stated the antalgia on the left increased slightly.  However, the VA examiner reported the Veteran's stance on his pelves was level.  Later, in August 2014 VA, a VA examiner noted the Veteran's service-connected left foot disability resulted in a left-sided pes cavus, which has caused a mild pelvic tilt.  See August 2014 VA Examination Report.  

In light of the medical evidence of suggesting an association between the Veteran's altered gait and his various service-connected disabilities, the Board finds that an addendum opinion is also necessary to address the impact, if any, of his altered gait on either hip disability.

Accordingly, the case is REMANDED for the following action:

1. Return the Veteran's claims file to the August 2014 VA examiner for an addendum opinion.  If the August 2014 VA examiner is unavailable, the addendum opinion should be rendered by another appropriate medical professional.  The need for another clinical evaluation is left to the discretion of the medical professional offering the addendum opinion.

After reviewing the record, the examiner should:

a. Clarify if there is a diagnosis pertaining to the right hip.

b. Opine as to the nature and etiology of any diagnosed hip disability.  In rendering an opinion, the examiner should answer whether it is at least as likely as not (50 percent probability or more) that any diagnosed hip disability is caused by or otherwise related to the Veteran's active duty service.

c. Opine as to whether it is at least as likely as not (50 percent probability or more) any diagnosed hip disability is caused by any of the Veteran's service-connected disabilities, to include his service-connected left foot and back disabilities.  In rendering an opinion, the examiner should discuss the impact, if any, of his altered gait.  

d. Opine as to whether it is at least as likely as not (50 percent probability or more) any diagnosed hip disability is aggravated by any of the Veteran's service-connected disabilities, to include his service-connected left foot and back disabilities.  In rendering an opinion, the examiner should discuss the impact, if any, of his altered gait.  

2. Once an addendum opinion has been rendered, readjudicate the claim.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


